Case 1:20-cv-24713-DPG Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                               Case No. _______________________

 WESLLEY BARBOSA, and other similarly               )
 situated individuals,                              )
                                                    )
                  Plaintiff(s),                     )
                                                    )
 v.                                                 )
                                                    )
 PURA VIDA MIAMI LLC, a Florida                     )
 company; PURA VIDA HQ LLC, a                       )
 Delaware company f/k/a Pura Vida Miami             )
 Inc., and OMER HOREV,                              )
                                                    )
                  Defendants.                       )

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

        Plaintiffs, WESLLEY BARBOSA (“Plaintiff”) and other similarly situated individuals,

 sue the Defendants, PURA VIDA MIAMI LLC, PURA VIDA HQ LLC f/k/a Pura Vida Miami

 Inc., and OMER HOREV (collectively the “Defendants”), and allege:

                                        JURISDICTION

        1.      This is an action to recover money damages for unpaid overtime wages under the

 laws of the United States.

        2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §

 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                             VENUE

        3.      Plaintiff is a resident of Broward County, Florida, within the jurisdiction of this

 Honorable Court. Plaintiff is a covered employee for purposes of the Act.



                                     www.saenzanderson.com
                                                                                                 1
Case 1:20-cv-24713-DPG Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 9




         4.      PURA VIDA MIAMI LLC and PURA VIDA HQ LLC f/k/a Pura Vida Miami Inc.

 (the “Corporate Defendants”), and OMER HOREV (individually the “Individual Defendant”), are

 companies and a Florida resident, respectively, doing business in Miami-Dade, Florida.

         5.      Plaintiff worked for Defendants in Florida. Defendants, at all times material hereto,

 were and are engaged in interstate commerce. The Individual Defendant, upon information and

 belief, resides in Miami-Dade, Florida.

         6.      Corporate Defendants share common ownership, common management,

 centralized control of labor relations, and common offices and interrelated operations. Corporate

 Defendants are an integrated enterprise or an agent of each other.

         7.      Corporate Defendants share employees or interchange employees; work in the

 direct interest of one another; and their employees are in the common control of both companies.

 Corporate Defendants are joint employers or an agent of each other. Alternatively, each company

 is an enterprise under the Act.

         8.      Upon information and belief, the Individual Defendant owns and manages the

 Corporate Defendants either individually, or through corporate entities under his direction or

 control.

                           COUNT I: WAGE AND HOUR VIOLATION BY
                            CORPORATE DEFENDANTS (OVERTIME)

         9.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-8

 above as if set out in full herein.

         10.     This action is brought by Plaintiff and those similarly situated to recover from the

 Corporate Defendants unpaid overtime compensation, as well as an additional amount as




                                       www.saenzanderson.com
                                                                                                    2
Case 1:20-cv-24713-DPG Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 9




 liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201

 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No

 employer shall employ any of his employees . . . for a work week longer than 40 hours unless such

 employee receives compensation for his employment in excess of the hours above-specified at a

 rate not less than one and a half times the regular rate at which he is employed.”

        11.     Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Corporate Defendants are and, at all times pertinent to this Complaint, were

 engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendants

 operate as organizations which sell and/or market services and/or goods to customers from

 throughout the United States and also provide their services for goods sold and transported from

 across state lines of other states, and the Corporate Defendants obtain and solicit funds from non-

 Florida sources, accept funds from non-Florida sources, use telephonic transmissions going over

 state lines to do their business, transmit funds outside the State of Florida, and otherwise regularly

 engage in interstate commerce, particularly with respect to their employees.

        12.     Upon information and belief, the combined annual gross revenue of the Corporate

 Defendants was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and

 those similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

 requirements. Alternatively, each corporate defendant’s annual gross revenue was at all times

 material, in excess of $500,000 per year.

        13.     By reason of the foregoing, the Corporate Defendants are and were, during all times

 hereafter mentioned, enterprises engaged in commerce or in the production of goods for commerce

 as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff and those




                                      www.saenzanderson.com
                                                                                                     3
Case 1:20-cv-24713-DPG Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 9




 similarly situated were and/or are engaged in interstate commerce for the Corporate Defendants.

 The Corporate Defendants’ business activities involve those to which the Act applies. The

 Corporate Defendants are a restaurant and, through their business activity, affect interstate

 commerce. The Plaintiff’s work for the Corporate Defendants likewise affects interstate

 commerce.

           14.    Plaintiff was employed by the Corporate Defendants as a restaurant worker who

 performed work in multiple positions, some of which were tipped positions and some which were

 not. Specifically, over the years Plaintiff worked for the Corporate Defendants as dishwasher,

 maintenance worker, helper, busser, and food runner (i.e., restaurant worker).

           15.    While employed by the Corporate Defendant, Plaintiff worked approximately an

 average of 50 hours per week without being compensated at the rate of not less than one- and one-

 half times the regular rate at which he was employed. Plaintiff was employed as a restaurant worker

 performing the same or similar duties as that of those other similarly situated restaurant workers

 whom Plaintiff observed working in excess of 40 hours per week without overtime compensation.

           16.    Plaintiff worked for the Corporate Defendants from approximately October 2015

 until on or about May 27, 2020. In total, Plaintiff worked approximately 119 compensable weeks

 under the Act, or 119 compensable weeks if we count 3 years preceding the date of the filing of

 the instant action.1

           17.    During the relevant time period, the Corporate Defendants paid Plaintiff on average

 approximately $19.00 per hour, until around January 2020 when his salary was decreased to



 1
     Plaintiff did not work from approximately July 2019 through approximately October 2019.



                                       www.saenzanderson.com
                                                                                                   4
Case 1:20-cv-24713-DPG Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 9




 approximately $14 per hour and then again reduced in March 2020 to approximately $10.00 per

 hour.

           18.    During the time Plaintiff worked as a restaurant worker for the Defendants, the

 Corporate Defendants did not properly compensate Plaintiff for hours that Plaintiff worked in

 excess of 40 per week.

           19.    Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

 and/or from 3 (three) years preceding the date of the filing of this Complaint.

           20.    Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

 time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is

 Twenty-Three Thousand Five Hundred Ten Dollars ($23,510.00), broken down as follows:

                  A. November 16, 2017 – December 31, 2019: $18,620.00

                    I.     Actual Damages: $9,310.00

                         a. Calculation: $19.00 (hourly pay) x .5 (overtime rate) x 10 (approximate

                             number of overtime hours) x 98 (compensable weeks)2 = $9,310.00

                   II.   Liquidated Damages: $9,310.00

                  B. January 1, 2020 –February 28, 2020: $1,120.00

                    I.   Actual Damages: $560.00

                         a. Calculation: $14 (hourly pay) x .5 (overtime rate) x 10 (approximate

                             number of overtime hours) x 8 (compensable weeks) = $560.00

                   II.   Liquidated Damages: $ 560.00



 2
     Plaintiff did not work from approximately July 2019 through approximately October 2019.



                                       www.saenzanderson.com
                                                                                                     5
Case 1:20-cv-24713-DPG Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 9




                C. March 1, 2020 – June 8, 2020: $1,300.00

                          I.    Actual Damages: $650.00

                                   a. Calculation: $10 (hourly pay) x .5 (overtime rate) x 10

                                       (approximate number of overtime hours) x 13 (compensable

                                       weeks) = $650.00

                         II.    Liquidated Damages: $650.00

                D. Total Damages: November 16, 2017 through June 8, 2020 = $21,040.00 in
                   unpaid wages plus reasonable attorneys’ fees and costs of suit.

        21.     At all times material hereto, the Corporate Defendants failed to comply with Title

 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

 situated performed services and worked in excess of the maximum hours provided by the Act but

 no provision was made by the Corporate Defendants to properly pay them at the rate of time and

 one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

 The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

 former employees of the Corporate Defendants who are and who were subject to the unlawful

 payroll practices and procedures of the Corporate Defendants and were not paid time and one half

 of their regular rate of pay for all overtime hours worked in excess of forty.

        22.     The Corporate Defendants knew and/or showed reckless disregard for the

 provisions of the Act concerning the payment of overtime wages and remains owing Plaintiff and

 those similarly situated these overtime wages since the commencement of Plaintiff’s and those

 similarly situated employees’ employment with the Corporate Defendants as set forth above, and

 Plaintiff and those similarly situated are entitled to recover double damages.




                                      www.saenzanderson.com
                                                                                                   6
Case 1:20-cv-24713-DPG Document 1 Entered on FLSD Docket 11/16/2020 Page 7 of 9




         23.      The Corporate Defendants never posted any notice, as required by Federal Law, to

 inform employees of their federal rights to overtime and minimum wage payments.

         24.      The Corporate Defendants willfully and intentionally refused to pay Plaintiff

 overtime wages as required by the laws of the United States as set forth above and remains owing

 Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendants as set forth above.

         25.      Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and other similarly situated and against the Corporate

               Defendants on the basis of the Corporate Defendants’ willful violations of the Fair

               Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

                          COUNT II: WAGE AND HOUR VIOLATION BY
                                 OMER HOREV (OVERTIME)

         26.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26

 above as if set out in full herein.




                                       www.saenzanderson.com
                                                                                                   7
Case 1:20-cv-24713-DPG Document 1 Entered on FLSD Docket 11/16/2020 Page 8 of 9




        27.      At the times mentioned, the Individual Defendant was, and is now, the Manager

 and/or Owner of the Corporate Defendants. The Individual Defendant was an employer of Plaintiff

 and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)],

 in that this defendant acted directly or indirectly in the interests of the Corporate Defendants in

 relation to the employees of the Corporate Defendants, including Plaintiff and others similarly

 situated. The Individual Defendant had operational control of the Corporate Defendants, was

 involved in the day-to-day functions of the Corporate Defendants, provided Plaintiff with his work

 schedule, and is jointly liable for Plaintiff’s damages.

        28.      The Individual Defendant is and was, at all times relevant, a person in control of

 the Corporate Defendants’ financial affairs and can cause the Corporate Defendants to compensate

 (or not to compensate) their employees in accordance with the Act.

        29.      The Individual Defendant willfully and intentionally caused Plaintiff not to receive

 overtime compensation as required by the laws of the United States as set forth above and remains

 owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendants as set forth above.

        30.      Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

        A. Enter judgment for Plaintiff and other similarly situated and against the Individual

              Defendant on the basis of the Defendants’ willful violations of the Fair Labor Standards

              Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and




                                       www.saenzanderson.com
                                                                                                    8
Case 1:20-cv-24713-DPG Document 1 Entered on FLSD Docket 11/16/2020 Page 9 of 9




       B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

           overtime compensation for hours worked in excess of forty weekly; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just.

 Dated: November 16, 2020.

                                                    Respectfully submitted,

                                                    By:_/s/ Tanesha Blye
                                                    Tanesha Blye, Esquire
                                                    Fla. Bar No.: 0738158
                                                    Email: tblye@saenzanderson.com
                                                    Yadhira Ramirez-Toro, Esquire
                                                    Fla. Bar No.: 120506
                                                    Email: yramirez@saenzanderson.com
                                                    R. Martin Saenz, Esquire
                                                    Fla. Bar No.: 0640166
                                                    Email: msaenz@saenzanderson.com

                                                    SAENZ & ANDERSON, PLLC
                                                    20900 NE 30th Avenue, Ste. 800
                                                    Aventura, Florida 33180
                                                    Telephone: (305) 503-5131
                                                    Facsimile: (888) 270-5549
                                                    Counsel for Plaintiff




                                   www.saenzanderson.com
                                                                                         9
